Exhibit 10.44

[g5ftklstkk0t000001.jpg]

 

June 23, 2016

 

Dino DiMarino

[g5ftklstkk0t000002.jpg]

 

Dear Dino,

 

Mimecast is pleased to offer you the position of Senior Vice President of North
American Sales with a start date of August 15, 2016 contingent on successful
background and reference check. You will work from the Watertown office and
report to Ed Jennings, Chief Operating Officer.

 

Our offer of employment is as follows:

 

 

i.

Your semi-monthly salary will be $11,458.34 ($275,000.16 annualized), to be paid
on a semi-monthly basis;

 

ii.

You will be eligible for a variable compensation component of $275,000 based on
meeting individual and company targets which. This variable component will be
pro- rated based on your start date and the measurements will be agreed to by
you and I;

 

iii.

Subject to approval by the Company’s Board of Directors, you will be awarded
250,000 options which will be issued on the first trading day in September 2016
and priced as of the close of that day. Vesting for this award will commence on
the vesting commencement date stated in the Option Agreement. Unless otherwise
specified in the schedule in the Option Agreement, the vesting schedule shall be
as follows: 25% of the Options shall be vested on the first anniversary of the
vesting commencement date and thereafter 6.25% of the Option Shares shall vest
quarterly until the Option Shares are fully vested on the fourth anniversary of
the vesting commencement date;

 

iv.

If your employment is terminated for reasons other than cause, such as a
reduction-in-force or a material change in job requirements, and upon signing a
customary release of claims, the Company will pay you 6 months of base salary as
severance and continue your medical benefits throughout this period;

 

v.

If there is a Change In Control, defined as another company purchasing more than
fifty percent (50%) of the issued and outstanding equity in the company, fifty
percent (50%) of any of your then unvested outstanding options will immediately
become vested and exercisable. In addition, if within one (1) year after a
Change of Control you are required to assume a position with materially
different job duties or responsibilities, your base salary or total on target
compensation is reduced by more than 5%, or your employment is terminated
without “Cause” or a change in the location of your employment of more than
fifty miles (50) from the then-current location, unless such relocation is
within fifty (50) miles of your principal residence, then the remainder of your
unvested options will become immediately vested and exercisable. For the
avoidance of doubt, “Change of Control” means the sale of all or substantially
all the assets of Company through a merger, consolidation or acquisition of the
Company with, by or into another corporation, entity or person; or any change in
the ownership of more than fifty percent (50%) of the voting capital stock of
Company in one or more related transactions. A merger or consolidation of the
company means that the shareholders of the Company hold less than 50% of the
shares in the resulting entity on completion of the transaction.

 

vi.

You will be eligible for three weeks of vacation annually in addition to other
benefits available to employees for sick and holiday time which will be
pro-rated for the remainder of the fiscal year.

 

 

 

Mimecast Ltd – Corporate Headquarters

CityPoint, One Ropemaker Street, Moorgate, London EC2Y 9AW

tel: +44 (0)207 843 2300  email: info@mimecast.com

www.mimecast.com

 

Mimecast North America

480 Pleasant Street,

Watertown, MA 02472

tel: +01 781-996-5340  local: 1 800 660 1194

email: info@mimecast.com

 

© 2009 Mimecast.. Mimecast is a company registered in England and Wales.
Registered Office number:4698693 VAT number:GB 832 5179 29.

 

--------------------------------------------------------------------------------

[g5ftklstkk0t000001.jpg]

 

Your employment relationship with Mimecast will be ‘at-will’, meaning that you
are free to resign from, and Mimecast is free to terminate, your employment at
any time for any reason, with or without notice. Nothing in this offer letter
shall be construed to alter this ‘at-will’ employment relationship.

 

Your acceptance of this offer (‘Offer Letter’) is subject to your signature on a
‘Confidentiality and Non-Disclosure (Agreement), which will be provided to you
under separate cover. No prior promises, discussions, representations, or other
understandings relative to terms or conditions of your employment are to be
considered part of this agreement unless expressed in writing in this Offer
Letter and the Agreement.

 

Mimecast reserves the right to conduct background and reference checks and your
employment is contingent on satisfactory results of those checks. Upon
acceptance, we will provide you with the new hire paperwork and an I-9 form,
which is required by the government to verify employment eligibility. Noted on
the back of the I-9 are lists of acceptable documents for this purpose. The
appropriate documents must be presented when you report to work, since we will
be unable to process your employment paperwork without them.

 

Please sign this offer letter below and confirm acceptance by email reply to Joe
Freitas at jfreitas@mimecast.com. On your first day, please bring the original
signed document and identification needed for proof of eligibility to work in
the United States.

 

 

 

 

Mimecast Ltd – Corporate Headquarters

CityPoint, One Ropemaker Street, Moorgate, London EC2Y 9AW

tel: +44 (0)207 843 2300  email: info@mimecast.com

www.mimecast.com

 

© 2009 Mimecast.. Mimecast is a company registered in England and Wales.
Registered Office number:4698693 VAT number:GB 832 5179 29

 

--------------------------------------------------------------------------------

[g5ftklstkk0t000001.jpg]

 

Dino, we are very pleased to have you join our growing team. We believe your
association with Mimecast will be mutually rewarding and beneficial. If you have
any questions, please call me                                  .

Sincerely,

/s/ Ed Jennings

 

 

Ed Jennings

Chief Operating Officer

 

 

Accepted by:

 

/s/ Dino DiMarino

 

Date:

 

June XX, 2016

 

 

Mimecast Ltd – Corporate Headquarters

CityPoint, One Ropemaker Street, Moorgate, London EC2Y 9AW

tel: +44 (0)207 843 2300  email: info@mimecast.com

www.mimecast.com

 

Mimecast North America

480 Pleasant Street,

Watertown, MA 02472

tel: +01 781-996-5340  local: 1 800 660 1194

email: info@mimecast.com

 

© 2009 Mimecast.. Mimecast is a company registered in England and Wales.
Registered Office number:4698693 VAT number:GB 832 5179 29.

 